Citation Nr: 1009174	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss, for the period prior to 
October 1, 2007.  

2.  Entitlement to an evaluation in excess of 0 for bilateral 
hearing loss, for the period beginning October 1, 2007, 
including restoration of the 20 percent evaluation.  

3.  Entitlement to an extra schedular rating for bilateral 
hearing loss.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 until 
December 1964 and from March 1969 until December 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

During the pendency of the appeal, the RO found there was 
clear and unmistakable error in a prior rating and 
accordingly reduced the disability rating.  The reduction was 
proposed by means of an October 2006 rating decision and the 
reduction was implemented in a July 2007 rating decision.  
Although the Veteran never specifically appealed the July 
2007 rating decision, the Board deems the issue of whether 
the reduction was proper to be part and parcel of the present 
claim.  The Veteran has continually argued that he believed a 
higher rating was warranted and in fact, during the June 2009 
hearing the Veteran argued that he did not believe the RO 
could have made a mistake.  Similarly, the Veteran's 
representative argued on the May 2009 Form 646 that the RO 
had provided no comment or statement as to why the hearing 
could show such dramatic improvement.  Furthermore, the Board 
notes that the RO referred to the reduction and actually 
included the relevant regulations concerning reductions in 
the October 2006 Statement of the Case.  

As the RO has implicitly reconsidered the reduction, and a 
restoration of the 20 percent evaluation would be intertwined 
with the issue of an increased compensable rating, the 
Veteran is not prejudiced by the lack of formal adjudication 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  Therefore, to give the Veteran every possible 
consideration in connection with the current claim the Board 
deems the reduction as part and parcel of the present appeal 
and will consider whether the reduction was proper and 
whether restoration of the 20 percent rating is warranted.  
Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 228-29 (1993) (Both for the general 
proposition that VA is obligated to review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal).

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record, the Board 
must remand the TDIU issue under Rice. Id.

Therefore, the issue of entitlement to TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  For the period prior to October 1, 2007, the Veteran's 
hearing loss disability was manifested by level I hearing 
acuity in the right ear and by level IX hearing acuity of the 
left ear.  

2.  For the period beginning October 1, 2007, the Veteran's 
hearing loss disability was manifested by level I hearing 
acuity in the right ear and by level IX hearing acuity in the 
left ear.

3.  In an October 2006 rating decision, the RO proposed to 
reduce compensation benefits from 20 percent to 0 percent for 
the Veteran's hearing loss based upon a finding of clear and 
unmistakable error.  The Veteran was notified of this 
proposed reduction in February 2007; he was also notified 
that he had 30 days to request a hearing and 60 days to 
submit additional evidence.

4.  The reduction from 20 percent to 0 percent for Veteran's 
hearing loss was accomplished by way of a rating decision 
issued in July 2007 and was effective October 1, 2007.

5.  At the time of the proposed reduction in October 2006, 
the Veteran did not have exceptional hearing loss of the 
right ear as defined by 38 C.F.R. § 4.86 and therefore it was 
clear and unmistakable error to determine the right ear 
hearing acuity by applying Table VIA.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss disability, for the period prior 
to October 1, 2007, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 
4.86 (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met for the period 
beginning October 1, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2009).

3.  The December 2005 rating decision which granted a 20 
percent evaluation for bilateral hearing loss disability 
contained clear and unmistakable error (CUE), and the 20 
percent evaluation for hearing loss disability is not 
restored. 38 C.F.R. §§ 3.105(a), 4.78 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2005 and January 2009 that 
fully addressed all notice elements.  Specifically, the 
January 2009 letter advised the Veteran of how to 
substantiate an increased rating claim, informed him of the 
evidence VA would provide and the evidence the Veteran should 
obtain.  This letter also included information concerning the 
assignment of effective dates and disability ratings and 
provided the relevant Diagnostic Code for hearing loss.  
Furthermore, as this is an appeal arising from the initial 
grant of service connection, the notice that was provided in 
July 2005 before service connection was granted was legally 
sufficient and VA's duty to notify the Veteran in this case 
has been satisfied. See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

Additionally, in this case, the procedures applicable to 
reduction in the disability rating under 38 C.F.R. § 3.105 
apply.  The Board will discuss the RO's compliance with 38 
C.F.R. § 3.105(e) in detail below.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran submitted private medical 
records in support of his claim.  Additionally, the Veteran 
provided testimony at a June 2009 Board hearing.

The Board notes that the Veteran, in an April 2007 statement, 
requested VA obtain the 1975 through 1982 mandatory hearing 
tests from the Department of Defense.  The Board finds a 
remand to obtain these documents would only further delay 
adjudication of the claim.  While these records clearly 
demonstrate the Veteran's hearing, they predate the June 29, 
2005 effective date of the initial grant of service 
connection.  38 C.F.R. § 3.400 (noting that the effective 
date for service connection is the date of receipt of the 
claim or the date entitlement arose, whichever is later).  
Thus, while the Veteran's hearing may have been drastically 
different from 1975 until 1982, such findings would not avail 
the Veteran of an increased evaluation at the present time.  
See 38 C.F.R. § 3.400; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided); See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  Additionally, the reports 
would not add any historical significance as the Veteran had 
ear surgery subsequent to those reports which presented a 
change in his bilateral hearing loss disability.

The Board notes that the Veteran's representative argued in 
May 2009 statement and during the June 2009 hearing that the 
Veteran only had examinations in 2005 and 2007 which provided 
conflicting results and argued for a new examination to 
clarify the findings.  The representative did not acknowledge 
the March 2009 examination provided to assess the severity of 
the condition.  The Board also carefully considered whether 
to remand the claim for an updated examination as the Veteran 
noted during the June 2009 hearing that he was having 
distortion and felt the wire in the right ear "was on its 
way out."  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995).  In this case, however, a remand would not 
be of assistance to the Board.  Specifically, during the 
March 2009 VA examination the Veteran described his hearing 
as "distorted."  Additionally, during the Board hearing, 
the Veteran continued to state that when the wire went out 
his hearing would go back to being as bad as the left ear, 
suggesting that it had not yet happened but he imagined the 
possibility of this occurring in the future.  He requested 
guidance as to how to proceed in that instance and was 
advised he could always file for an increase should that 
happen.  Thus, a remand for an updated examination is not 
necessary at this time. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for hearing loss in a 
December 2005 rating decision.  At that time, a 20 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.86, 
Diagnostic Code 6100.  The Veteran appealed the disability 
rating and contends the rating evaluation does not accurately 
reflect the severity of his disability.  During the pendency 
of the appeal, in October 2006 rating decision, the RO 
proposed a reduction in the evaluation to 0 percent as the RO 
indicated they had improperly evaluated the claim and 
committed clear and unmistakable error.  The reduction to 
noncompensable was implemented in a July 2007 rating decision 
and was effective October 1, 2007.  

Although the Veteran did not specifically appeal the July 
2007 rating decision, the restoration or the 20 percent 
rating would necessarily be encompassed in the appeal for an 
increased evaluation.  Applicable law mandates that when an 
appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
evaluation consists of two questions: 1) whether an 
evaluation in excess of 20 percent is warranted from June 29, 
2005, until September 30, 2007; and 2) whether an increased 
compensable evaluation, including restoration of the prior 20 
percent evaluation, is warranted for the period beginning 
October 1, 2007.  

The Veteran specifically argues that his hearing loss was 
improperly evaluated as it was based upon examinations that 
were in controlled environments and not reflective of his 
ability to hear in normal circumstances.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.




Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIA, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.  

The record includes a graphical audiogram and other records 
suggesting other audiograms which are not of record.  
Significantly, all of these records predate the June 29, 
2005, effective date which was based upon the date of receipt 
of the Veteran's claim.  38 C.F.R. § 3.4020.  As the Veteran 
has not challenged the effective date for the grant of 
service connection, these audiograms have little bearing on 
the current evaluation.  Fenderson v. West, 12 Vet. App. 119 
(1999)(holding that in evaluating claims stemming from the 
initial assignment of the disability rating, the severity of 
his service-connected disability is to be considered during 
the entire period from the initial assignment of the rating 
to the present time to allow for staged ratings).  While the 
prior audiograms show audiological findings they are not 
indicative of the severity of the hearing loss around June 
2005.   

The Veteran was afforded a VA examination in October 22, 
2005, to assess the severity of the Veteran's hearing loss 
disability. The results, in puretone thresholds, in decibels, 
are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
50
70
53
LEFT
80
80
75
85
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 40 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and IX in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation IX in the left ear and I of the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 
Significantly, the Veterans findings for the left ear clearly 
meet the criteria of 38 C.F.R. § 4.86 as the evaluation of 
all frequencies is 55 decibels or more.  Accordingly, 
applying the Veteran's findings to Table VIA results in a 
designation of VII in the left ear.  This designation is 
clearly less than the application of the Veteran's findings 
to Table VI and would not result in a higher compensable 
evaluation.  

The record also includes a June 18, 2006, medical 
consultation performed by the Social Security Administration.  
This record noted the mean thresholds were 53 decibels in the 
right ear and 80 in the left ear with speech discrimination 
of 96 percent in the right and 40 percent in the left.  
Significantly, although not all findings were provided, the 
record clearly referred back to the October 22, 2005 VA 
examination discussed above.

A March 19, 2007, VA audiology record included findings 
concerning the severity of the Veteran's hearing loss 
disability. The results, in puretone thresholds, in decibels, 
are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
50
70
54
LEFT
75
75
75
85
78

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 60 percent in the left ear; 
however, this was not done by the Maryland CNC but rather was 
performed by CIDW-22.  As such, this record is not 
appropriate for VA rating purposes.  See 38 C.F.R. § 4.85.




	(CONTINUED ON NEXT PAGE)




The Veteran was afforded a VA examination to assess the 
severity of his hearing loss disability on March 26, 2009.  
The results, in puretone thresholds, in decibels, are as 
follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
75
56.25
LEFT
75
75
75
85
77.5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 36 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and IX in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation IX in the left ear and I of the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

However, the Veterans findings for the left ear continued to 
meet the criteria of 38 C.F.R. § 4.86 as the evaluation of 
all frequencies is 55 decibels or more. Accordingly, applying 
the Veteran's findings to Table VIA results in a designation 
of VII in the left ear.  This designation would not yield a 
higher compensable evaluation under Table VII.  

The Veteran also provided testimony at a Board hearing.  The 
Veteran explained that he did not believe his condition was 
correctly rated as noncompensable.  He argued that it was 
easy to hear in a soundproof booth with a person speaking in 
monotone and enunciating well; however, in the real world 
there were a wide range of inflections.  He argued that when 
watching the news he missed one in five words.  He explained 
he could not hear the television and avoided social 
situations because he had no idea when people are talking.  
He further argued that his right ear hearing could 
deteriorate at any time as the physician indicated the 
surgery will give him six months or six years.  

While the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

As noted above, all of the numeric designations, when applied 
to Table VII, result in noncompensable evaluations.  As such, 
the record demonstrates that an evaluation in excess of 20 
percent is clearly not available.  In fact, as will be 
discussed in detail below, the determination to award a 20 
percent evaluation, based upon the facts, was clearly and 
unmistakably erroneous.

Stated differently, when the facts are compared to the 
controlling regulations, the Veteran's hearing loss 
disability was never more than non-compensable in degree.  It 
is therefore axiomatic, that such findings would not warrant 
an evaluation in excess of 20 percent.

The Board notes the Veteran's Travel Board hearing testimony 
that the VA audiologist testing his hearing in a soundproof 
booth is not representative of his level of disability.  
However, the use of the controlled Maryland CNC speech 
discrimination test and the puretone threshold average 
determined by an audiometry test was established by 
regulation and published in the Federal Register on November 
18, 1987. See 52 Fed. Reg. 44,117.  Moreover, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in a sound controlled room is an 
adequate testing ground for rating purposes.  The Board 
further notes that the March 2009 examination report included 
information concerning how the Veteran's hearing loss affects 
his daily functioning.  Martinak, 21 Vet. App. 455-56.  More 
significantly, the examiner indicated he reviewed the claims 
file which included several statements, such as the April 
2006 Notice of Disagreement that related in detail how the 
Veteran's hearing affected his ability to work, ability to 
interact with family members and friends, and caused problems 
with the neighbors due to loud volume of the television.  
Thus, although the Veteran generally argued the testing may 
have misrepresented his hearing loss, such argument does not 
indicate that the examiner failed to properly discharge his 
duties. See United States v. Armstrong, 517 U.S. 456, 464, 
116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the absence 
of clear evidence to the contrary, courts presume that 
[Government agents] have properly discharged their official 
duties.' ").  There is no indication that the results of 
either examination are invalid, and the examinations are 
adequate for rating purposes.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as described above, 
the disability did not significantly change and a uniform 
evaluation would be warranted, except for the existence of 
clear and unmistakable error on the part of the AOJ.  
Therefore, there is a staged rating based not upon a 
significant change in the disability, but a revision of an 
evaluation (decision) because of reversible error.  Such 
error shall be addressed below.

The preponderance of the evidence is against a schedular 
evaluation in excess of 20 percent prior to October 1, 2007, 
and against an increased schedular compensable rating for the 
period beginning October 1, 2007.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Propriety of Reduction and Restoration of 20 percent

As noted in the introduction, the Board will consider whether 
restoration of the 20 percent evaluation is warranted.  There 
is no question that a disability may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  It is established 
that a rating may be reduced upon a finding of clear and 
unmistakable error (CUE). 38 C.F.R. § 3.105(a).

Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error (CUE). 
38 C.F.R. § 3.105(a) (1993- 2008).  If CUE is established, 
the prior decision(s) will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision(s) had been made on the date of the 
reversed decision. Id.  However, if the administrative error 
or error in judgment results in a reduction or severance of a 
benefit, 38 C.F.R. § 3.500(b)(2) will apply exact as provided 
in 38 C.F.R. § 3.105(d) and (e).  38 C.F.R. § 3.105(d) 
applies to cases where service connection was severed and as 
such is not applicable to the present case.  However, this 
case does result in a reduction in evaluation and as such the 
provisions of 38 C.F.R. § 3.105 (e) are applicable. 

Where the reduction in a disability rating of a service-
connected disability or employability status is considered 
warranted and the lower disability rating would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. 38 C.F.R. § 3.105(e).  The beneficiary 
will be notified of the contemplated action and furnished 
detailed reasons for the reduction, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. Id. The Veteran is also to be informed that he may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice. If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the Veteran expires. 38 C.F.R. § 
3.105(e).  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored. Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991). When a Veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio. See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344. Under 38 C.F.R. § 3.344, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. See Peyton v. Derwinski, 1 Vet. App. 282, 286- 
87 (1992).  The Board notes however that the 20 percent 
rating for hearing loss had been in effect for less than 5 
years.  Thus, various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings do not 
apply in this case; reexamination disclosing improvement will 
warrant a rating reduction. 38 C.F.R. § 3.344(c).

The RO sent the Veteran a letter in February 2007 which 
enclosed a rating decision dated in October 2006 proposing a 
reduction in the disability rating from 20 percent to 0 
percent based upon a finding of CUE.  The February 2007 
letter advised the Veteran of his rights in regards to this 
reduction.  This letter specifically indicated the Veteran 
could request a hearing within 30 days from the date of 
receipt of the letter and that he had 60 days to submit 
additional evidence.  The Veteran did not request a hearing 
or submit additional information.  The Veteran subsequently 
received a rating decision dated in July 2007 implementing 
the reduction from 20 percent to 0 percent for the bilateral 
hearing loss, effective October 1, 2007.  Given the above 
procedural history, the Board finds the RO followed the 
requirements of notifying the Veteran of the proposed 
reduction and advising him of his rights with regards to the 
reduction.

Having found the procedural requirements were met, the Board 
will consider whether the reduction was proper.  In this 
case, the reduction was not based upon a finding of 
improvement in the disability but rather was based upon a 
finding of clear and unmistakable error in the December 2005 
rating decision which initially granted service connection 
and assigned the 20 percent rating.  Specifically, the RO 
noted in the October 2006 rating decision proposing the 
reduction, that the prior December 2005 rating decision 
erroneously applied Table VIa to the right ear.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE). In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, the RO discovered that the findings of 
an audiological examination had been erroneously applied to 
Table VIA in a rating decision, and subsequently issued a 
rating decision proposing to reduce the evaluation based on 
CUE.  

As described in detail above, generally, in evaluating 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VI (Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination) is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  However, in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. 

At the time of the December 2005 rating decision, the RO 
considered records from Kaiser Permanente dated from 1993 
until 2003 and an October 2005 VA examination.  As noted 
above the results of the October 22, 2005 VA examination, in 
puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
50
70
53
LEFT
80
80
75
85
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 40 percent in the left ear.

Specifically, in this rating decision, the RO applied the 
Veteran's right ear speech discrimination scores to Table 
VIA.  Applying the October 2005 VA examination scores of the 
right ear to Table VIA resulted in a numeric designation of 
III in the right ear.  Under Table VII (38 C.F.R. § 4.85), 
the numeric designation IX in the left ear and III of the 
right ear requires the assignment of a 20 percent evaluation 
under Diagnostic Code 6100.

However, examination indicates that the findings of the right 
ear do not reflect four specified frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) were 55 decibels or more.  Nor do they 
reflect the puretone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  
Accordingly, Table VIA should not be applied as the Veteran 
did not meet the criteria for exceptional hearing in the 
right ear.  As such, the rating decision which originally 
assigned a 20 percent evaluation was clearly and unmistakably 
in error, and restoration of the 20 percent evaluation is not 
warranted.  The statutory or regulatory provisions extant at 
the time were incorrectly applied.  

Given the facts at the time of the adjudication, under no 
circumstances could a 20 percent evaluation be assigned.  
This is the kind of error that is clear and unmistakable on 
its face.  Accordingly, restoration of the 20 percent 
evaluation is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to October 1, 2007, an evaluation in 
excess of 20 percent is denied.

For the period beginning October 1, 2007, an evaluation in 
excess of 0 percent is denied.

Entitlement to restoration of the 20 percent evaluation for 
bilateral hearing loss disability is denied.


REMAND

A review of the record reflects that further development is 
necessary.  Specifically, the U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not 
a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation. Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id at 455.

In the present case, the Veteran indicated in his April 2006 
Notice of Disagreement that he worked in retail, he had 
trouble hearing people and asked them to repeat statements 
which resulted in complaints to management.  In the November 
2006 Substantive Appeal (Form VA 9), the Veteran alleged his 
hearing made it unsafe for him to perform tasks, let along 
acquire gainful employment.  The March 2009 VA examiner noted 
the Veteran's hearing loss had significant effects on 
occupation.  During the June 2009 Board hearing, the Veteran 
explained that he used to work at Wal-Mart and his hearing 
prevented him from hearing customers.  He further related 
that this "made the job bad for me."  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU). See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim. This letter 
should notify the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice- 
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. 38 
C.F.R. § 4.16(a).  If there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability. 38 C.F.R. § 4.16(b). See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  He 
alleges that his service-connected hearing loss has prevented 
him from obtaining gainful employment.  At the present time, 
the Veteran is in receipt of service connection for hearing 
loss, rated as 0 percent disabling, and for tinnitus, rated 
as 10 percent disabling.  

Following the above development, the RO should determine 
whether an extra schedular evaluation is warranted under 
38 C.F.R. § 3.321 due to any marked interference with 
employment caused by the service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU, as well as a 
claim for an extra schedular rating due to 
the service-connected hearing loss.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).

2.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU 
and an extra schedular rating, including 
the conduct of any appropriate VA 
examinations to discuss the impact of the 
Veteran's hearing loss disability on his 
ability to work.  The RO should also 
consider submission of the claim to the 
Under Secretary for Benefits or Director 
of Compensation and Pension Service for 
extra- schedular consideration, if 
appropriate.  The RO shall follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

3.  When the development requested has 
been completed, The Agency of Original 
Jurisdiction (AOJ) should adjudicate the 
claim for a TDIU rating and the claim for 
an extra schedular rating due to any 
marked interference with employment.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


